Citation Nr: 0815977	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to May 
1962, and from March 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO), of the Department 
of Veterans Affairs (VA).  In that rating action, the RO 
granted service connection for PTSD and assigned a 30 percent 
disability evaluation.  The veteran was notified of that 
action and he appealed.  Subsequently, the rating percentage 
was increased to 50 percent.  However, because the increase 
is not a full grant of the benefit sought on appeal because a 
higher rating is available, this issue remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In March 2008, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected PTSD is manifested by 
depression with anxiety, lethargy, irritability, 
sleeplessness, permanence, and a most recent Global 
Assessment of Functioning (GAF) score of 40.




CONCLUSION OF LAW

The criteria for a disability evaluation of 100 percent for 
the veteran's service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1- 4.14, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
an increased evaluation for the veteran's service-connected 
psychiatric disorder.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection and/or increased evaluation claim.  
Those five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the veteran was provided with Dingess 
notice via a letter issued in March 2006.  This letter 
specifically discussed the contents of Dingess and how the 
Dingess claim could affect the veteran's case.  Because this 
notice has been provided, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2007) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  
38 C.F.R. § 4.2 (2007) requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.7 (2007) 
provides that, where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issue before the 
Board, the appeal does stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  38 C.F.R. § 4.130 (2007) establishes a general rating 
formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2007).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a result of the veteran's initial claim for benefits, he 
underwent a VA psychiatric examination.  Said exam occurred 
in August 2004.  The examiner noted that the veteran appeared 
anxious, uncomfortable, and depressed.  The examiner reported 
that the veteran's affective experience and display were 
clearly restricted.  Sleepless irritability, and impaired 
concentration were noted.  Hallucinations and delusions were 
denied and insight and judgment was deemed fair.  A Global 
Assessment of Functioning (GAF) score of 55 was given.  

Another VA psychiatric examination was performed in September 
2007.  In that examination, the examiner reported the 
veteran's speech was clear, coherent, and of a normal rate 
and volume.  He showed no signs of hallucinations or unusual 
ideations.  It was further noted that the veteran complained 
of fatigue, irritability, anxiety, depression, recurrent 
dreams, hypervigilance, and difficulty in concentrating.  The 
examiner wrote that the veteran was married and had been 
married for over forty years.  He reportedly had a good 
relationship with his wife and his two children.  A GAF score 
of 48 was given.  The doctor further stated that the 
veteran's prognosis for improvement would be considered 
"guarded" and that the veteran's psychiatric impairments 
were labeled "significant".  

In conjunction with the veteran's claim, his government 
medical treatment records have been obtained and included in 
the claims folder for review.  These reports show that the 
veteran has been prescribed medications to help alleviate the 
symptoms that are the result of his PTSD.  These same medical 
records also show that the veteran obtained long-term 
psychiatric counseling.  During the course of the counseling, 
the veteran has complained about anxiety, depression, 
nightmares, restlessness, and sleeplessness. 

The VA treatment records further show the following GAF 
scores over the course of this appeal:

Date
GAF Score
August 9, 2004
55
March 29, 2005
52
July 11, 2005
44
March 27, 2007
42
July 22, 2007
41
October 24, 2007
40

The medical evidence shows assignment of GAF scores ranging 
from 40 to 55.  A GAF score of 61 to 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Additionally, a GAF Score of 41 to 50 contemplates serious 
systems (e.g., suicidal ideation severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Finally, GAF scores of 31 to 40 suggest some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
DSM-IV at 44-47.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Of particular note is an assessment that was accomplished at 
the Mountain Home VA Medical Center (VAMC) in March 2007.  
The examiner wrote the following:

	. . . He suffers from emotional 
numbing and estrangement, does not 
socialize and had very limited contact 
with even his immediate family.  His 
social functioning is severely impaired 
as a result of his PTSD.  In addition, 
[the veteran] suffers from difficulties 
with concentration, hypervigilance, and 
flashbacks all of which impact his life 
significantly. . . . His prognosis for 
improvement is poor; he is currently 
being stabilized on his medication 
regimen, however given the waxing and 
waning course of PTSD as well as the 
typical downward trend of sxs [symptoms], 
it is my professional opinion that [the 
veteran] is totally and permanently 
disabled as a result of his PTSD 
secondary to his military service.  

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2007), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.  The Board finds this case is 
distinguishable from Mittleider in that there is no medical 
evidence of record that the veteran suffers from 
manifestations and symptoms associated with a nonservice-
connected psychiatric disorder that would somehow affect his 
PTSD.

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does support an evaluation of 100 percent 
for PTSD.  Since the veteran began seeking treatment which, 
over the past three years has included group and one-on-one 
therapy, the veteran's GAF scores have dropped from 55 to 40.  
In other words, the scores suggest that the veteran has been 
decompressing since receiving treatment.  The various VA 
examinations accomplished have noted anxiousness, anger-
management problems, hypervigilance, nightmares, and 
irritability.  The veteran appears to have very limited 
social relations with family members and next-to-no social 
contact with others.  The records further insinuate that the 
veteran's ability to work has been severely affected by his 
PTSD.  VA treatment professionals have indicated that the 
veteran's manifestations and symptoms have not stabilized but 
have become more and more incapacitating, and have insinuated 
that they will only become worse as the veteran gets older.  

Although the entire record is not without a measure of 
ambiguity due to the veteran's serious nonservice-connected 
conditions and disabilities, the Board concludes that the 
totality of the evidence in the file appears to be at least 
in approximate balance.  As the Board is unable to conclude 
that the preponderance of the evidence is against the claim, 
the claim may not be denied.  It is the conclusion of the 
Board that the veteran's overall disability picture indicates 
that a 100 percent evaluation should be assigned for PTSD.  
38 C.F.R. § 4.7 (2007).  Hence, the veteran's claim is 
granted.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  The Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 100 percent rating from the 
date of his claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.  


ORDER

An evaluation of 100 percent for PTSD is granted, subject to 
the regulations governing the disbursement of monetary 
benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


